Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 2, 4 – 6, and 8 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fenney (US Publication Number 2016/0088313) in view of Hong et al. (US Publication Number 2015/0078477, hereinafter “Hong”).
4.	As per claims 1 and 12, Fenney teaches a data packer and method configured to form a bit stream for forwarding a plurality of values to memory (data values plurality, paragraph 5), wherein said bit stream includes the plurality of values and respective prefixes (figure 10, plurality of values with associated prefixes, paragraph 103) for identifying the values and the data packer (packing module 208) is configured to: insert 
Fenney does not appear to explicitly disclose a current prefix is inserted between bits identified by a preceding prefix, the predetermined boundaries being positions at multiples of a word length.
However, Hong discloses a current prefix is inserted between bits identified by a preceding prefix (paragraph 447 preceding prefix characterization), the predetermined boundaries being positions at multiples of a word length (paragraph 448, figure 30 boundaries determined by the portions which are frequency shifted respectively position).
Fenney and Hong are analogous art because they are from the same field of endeavor of signal transmission/reception.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Fenney and Hong before 
	One of ordinary skill would be motivated to make such modification in order to increase signal transmission flexibility (paragraph 6). Therefore, it would have been obvious to combine Hong with Fenney to obtain the invention as specified in the instant claim(s).
5.	As per claim 13, Fenney teaches a data unpacker configured to unpack a bit stream that comprises a plurality of values (data values plurality, paragraph 5) and respective prefixes (figure 10, plurality of values with associated prefixes, paragraph 103)  for identifying those values that are located (packing module 208) at predetermined boundaries (boundaries for the stream paragraph 52) in the bit stream such that a prefix for identifying one value is inserted (prefix handling paragraph 103) between bits that define a value identified by another prefix (boundaries set for the data values, paragraph 59), the boundaries being positioned at multiples of a word length (paragraph 89) employed by a memory(length handling, paragraph 59) and the boundary (length handling, paragraph 103) for the prefix being the predetermined boundary that will accommodate the highest number of bits (paragraph 105, selecting boundaries for prefix)  that define the value identified by the preceding prefix (bit based boundary handling, paragraph 52) without leaving a gap between the last of those bits and the prefix (paragraph 106, handling of next and preceding prefixes), the data unpacker being configured to (Examiner notes that most of the claim is in the preamble and would need to have more reference to elements in the body of the claim in order to enhance patentable weight therein): identify a prefix at a predetermined boundary in the 
Fenney does not appear to explicitly disclose a current prefix is inserted between bits identified by a preceding prefix, the predetermined boundaries being positions at multiples of a word length.
However, Hong discloses a current prefix is inserted between bits identified by a preceding prefix (paragraph 447 preceding prefix characterization), the predetermined boundaries being positions at multiples of a word length (paragraph 448, figure 30 boundaries determined by the portions which are frequency shifted respectively position).
Fenney and Hong are analogous art because they are from the same field of endeavor of signal transmission/reception.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Fenney and Hong before him or her, to modify the prefix structure of Fenney to include the predetermined boundary functionality of Hong because it would enhance the prefix portion functionality.
	One of ordinary skill would be motivated to make such modification in order to increase signal transmission flexibility (paragraph 6). Therefore, it would have been obvious to combine Hong with Fenney to obtain the invention as specified in the instant claim(s).


7.	Fenney modified by the teachings of Hong as seen in claim 1/13 above, as per claims 4 and 14, Fenney teaches a data un/packer, wherein the data packer is configured to select the bit boundary to further accommodate any bits that: (i) define the value that is identified by the prefix before the preceding prefix in the bit stream; and (ii) were not accommodated before the preceding prefix in the bit stream (figure 10).
8.	Fenney modified by the teachings of Hong as seen in claim 1/13 above, as per claims 5 and 15, Fenney teaches a data un/packer, wherein the data packer is configured to, if there are insufficient bits to be accommodated between one prefix and the next predetermined boundary in the bit stream to fill the available bits, insert padding bits into the bit stream to fill those available bits (paragraphs 66 and 67).
9.	Fenney modified by the teachings of Hong as seen in claim 1/13 above, as per claims 6 and 16, Fenney teaches a data un/packer, wherein the data packer is configured to form a prefix to include a code that is associated with the prefix's respective value, wherein said code represents a range (paragraph 45) and the respective value defines an offset within that range (offset, paragraph 59).

11.	Fenney modified by the teachings of Hong as seen in claim 1above, as per claim 9, Fenney teaches a data packer, wherein the bit stream represents a plurality of symbols and the data packer is configured to form each prefix such that it identifies a type of symbol that is represented by that prefix (multiple symbol values, paragraph 59).
12.	Fenney modified by the teachings of Hong as seen in claim 1above, as per claim 10, Fenney teaches a data packer, wherein the type of symbol includes one or more of a run length and a pixel value (run-length, paragraph 47).
13.	Fenney modified by the teachings of Hong as seen in claim 1above, as per claim 11, Fenney teaches a data packer, wherein a prefix identifies a number of bits that form its respective value in the bit stream (numbers of bit, paragraph 47).
Response to Arguments
14.	Applicant’s arguments with respect to claims 1, 2, 4 – 6, and 8 – 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References B and C are directed to prefix and boundary handling in bit streams with teachings of word lengths.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625.  The examiner can normally be reached on 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AH

/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184